Harwell, J.
“The circumstances relied upon to support the verdict, weighed most strongly against the accused, are not incriminatory in character, and are only sufficient to raise a suspicion of guilt; and suspicion alone, however Strong and apparently well founded, has no probative value as evidence, "'and a verdict thereon, without more, is contrary to law.” Mathis v. State, 10 Ga. App. 77 (72 S. E. 526). The defendant was charged jvith the theft of twenty-five bushels of cottonseed from a certain gin-house. The evidence tending to connect him with the offense was wholly circumstantial, and insufficient to exclude every reasonable hypothesis save that of his guilt. Accordingly the court en-ed in overruling the motion for a new trial.

Judgment reversed.


Broyles, P. J., and Bloodworih, J., concur.

G. E. Brunson, for plaintiff in error.
B. E. Brown, solicitor, contra.